DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–19 is/are pending.

Drawings
The drawings were received on 19 July 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Terminal Disclaimer
The terminal disclaimer filed on 19 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,665,841 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim(s) 1–19 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
Ogata (WO 2013/047853 A1; see English language equivalent, US 2014/0227603 A1).
Ogata discloses a battery (FIG. 3, [0147]), comprising a positive electrode (a, [0132]); a negative electrode (d, [0132]); and a layer that comprises particles and a resin (c, [0132]), wherein the resin includes at least one of a fluorine-containing resin or a fluorine-containing rubber (see heat resistant layer, [0091]), the particles includes at least one of inorganic particles or organic particles (see filler particle, [0092]), the inorganic particles are at least one kind of particles selected from the group consisting of silicon oxide, zinc oxide, tin oxide, magnesium oxide, antimony oxide, aluminum oxide, magnesium sulfate, calcium sulfate, barium sulfate, strontium sulfate, magnesium carbonate, calcium carbonate, barium carbonate, lithium carbonate, magnesium hydroxide, aluminum hydroxide, zinc hydroxide, boehmite, boron carbide, silicon nitride, boron nitride, aluminum nitride, titanium nitride, lithium fluoride, aluminum fluoride, calcium fluoride, barium fluoride, magnesium fluoride, tri-lithium phosphate, magnesium phosphate, magnesium hydrogen phosphate, ammonium polyphosphate, talc, calcium silicate, zinc silicate, zirconium silicate, aluminum silicate, magnesium silicate, kaolinite, sepiolite, imogolite, sericite, pyrophyllite, mica, zeolite, mullite, saponite, attapulgite, montmorillonite, hydrotalcite, dolomite, and spinel (see inorganic materials, [0093]), the organic particles are at least one kind of particles selected from the group consisting of melamine, melamine cyanurate, and melamine polyphosphate (see organic materials, [0094]), and a mass ratio between the particles and the resin is 15/85 to 80/20 (see heat resistant layer, [0095]).
Ogata does not disclose, teach or suggest the following distinguishing feature(s):
A battery comprising a layer that comprises particles with a shape that includes a plane, a plane rate of the particles is greater than 40% and equal to or less than 100%, and a refractive index of the particles is equal to or greater than 1.3 and less than 2.4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725